

117 HR 4598 IH: Cargo Flight Deck Security Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4598IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. García of Illinois (for himself, Mr. Fitzpatrick, Mr. Carson, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require all-cargo aircraft to be equipped with cockpit doors that meet certain safety requirements, and for other purposes.1.Short titleThis Act may be cited as the Cargo Flight Deck Security Act of 2021.2.Improved all-cargo flight deck integrity measures(a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:44741.All-cargo flight deck integrity measures(a)In generalIt shall be unlawful for an air carrier to operate a covered aircraft after January 1, 2023, regardless of the date of such aircraft’s type certification, in a covered operation unless such aircraft is equipped with a cockpit door that—(1)meets the requirements of section 25.795(a) of title 14, Code of Federal Regulations, with respect to intrusion resistance; and(2)remains locked while the aircraft is in flight, as directed by the pilot in command of such aircraft.(b)Effect of rulemakingThe requirement of subsection (a) shall take effect on January 1, 2023, regardless of whether the Administrator of the Federal Aviation Administration has issued regulations to implement such requirement.(c)DefinitionsIn this section:(1)Covered aircraftThe term covered aircraft means an aircraft used in all-cargo air transportation with a maximum certificated payload capacity that exceeds 6,500 pounds.(2)Covered operationThe term covered operation means an operation in all-cargo air transportation under the provisions of part 121 of title 14, Code of Federal Regulations..(b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:44741. All-cargo flight deck integrity measures..3.Technical corrections(a)Section 44737Chapter 447 of title 49, United States Code, is amending by redesignating the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018) as section 44740.(b)AnalysisThe analysis for chapter 447 of title 49, United States Code, is amended—(1)by striking the item relating to the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018); and(2)by inserting after the item relating to section 44739 the following new item:44740. Special rule for certain aircraft operations..(c)Special rule for certain aircraft operationsSection 44740 of title 49, United States Code, (as redesignated by subsection (a)) is amended—(1)in the heading, by striking the period at the end;(2)in subsection (b)(1), by striking (1) the second time it appears; and (3)in subsection (c)(2), by adding a period at the end.